Citation Nr: 1534374	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-23 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the VA Form 9 dated in June 2009, the Veteran requested a travel Board hearing before a member of the Board.  The November 2014 Appeal Certification to BVA Worksheet indicates that the Veteran requested a travel Board hearing but marked "N/A" when asked if the hearing was conducted.  The November 2014 VA Form 8 Certification of Appeal document indicates that the Veteran did not request a hearing.  The record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request.  Thus, the Veteran is entitled to a Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps to have the Veteran scheduled for a Board travel or videoconference hearing for the issue of entitlement to service connection for prostate cancer in accordance with his request.  The Veteran should be notified of the date and time of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, this issue should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




